Citation Nr: 1312820	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  06-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofacial cervical and lumbar spine syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1983 to December 1984.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for loss of control of bodily function.

The Board previously remanded the issue of service connection for loss of control of bodily function for further development in April 2009, February 2011, and August 2012.  With respect to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2008, and before a Decision Review Officer in March 2006.  Transcripts of both hearings are associated with the claims file.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2. The Veteran is not service-connected for diabetes mellitus.

3. The Veteran is service-connected for myofacial cervical and lumbar spine syndrome.  

4. The Veteran's loss of control of bodily function is not proximately due to or aggravated by the service-connected myofacial cervical and lumbar spine syndrome.  
CONCLUSION OF LAW

The criteria for service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofacial cervical and lumbar spine syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated May 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim; however, the Board notes that the VCAA notice failed to include language as to establishing a claim for secondary service connection.

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

In this case, the record shows that the Veteran had actual knowledge of the requirements for secondary service connection, because at the July 2008 Board hearing, the Veteran and his representative provided testimony regarding the claims on a secondary basis.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.

Further, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including service treatment records, post-service VA treatment records, and personal statements from the Veteran.  The Veteran was also afforded a VA examination in April 2010, and supplemental opinions in March 2011 and September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In August 2012, the Board remanded the case in efforts to obtain a supplemental VA opinion to assist in determining whether the Veteran's condition may be aggravated by his service-connected spine disabilities.  The Board finds that the September 2012 VA opinion is adequate as it considered all of the pertinent evidence of record and provided a complete rationale for the opinion stated.  

Importantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384.  For these reasons, the Board finds that VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran is seeking service connection for loss of control of bodily function, including bladder and bowel incontinence.  He specifically contends that his condition is secondary to diabetes mellitus, for which service connection is not in effect.  See July 2008 hearing transcript at pg. 39.  As the Veteran does not contend that his loss of bodily function is directly related to service, the Board will not address direct service connection for loss of control of bodily function.  

With regard to the theory of secondary service connection, the record contains VA treatment notes which reflect that, in December 2002, the Veteran complained of pain from his neck to his back and reported that he experienced urinary and fecal incontinence approximately two to three times per week.  He again reported in June 2010 that he sometimes loses control of his bodily functions.  

The Veteran was afforded a VA examination of his claimed incontinence in April 2010.  The April 2010 VA examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination; however the April 2010 examiner did not provide an etiology opinion as to the Veteran's loss of bodily function.  In a March 2011 addendum opinion, the VA examiner again reviewed the available records and noted that the Veteran had not reported loss of control of bowel or bladder control during prior examinations.  The examiner opined that the current condition is not likely related to active service because myofacial cervical or lumbar spine syndrome could not cause loss of bladder or bowel control.

Pursuant to the August 2012 Board remand, a supplemental opinion was obtained in September 2012 to assist in determining whether urinary and fecal incontinence was at least as likely as not aggravated by the veteran's service-connected spine disabilities.  Upon review of the claims file, the September 2012 VA examiner opined that it was less likely than not that the current intermittent bowel or bladder incontinence was caused by, aggravated by, or the result of the Veteran's service connected cervical and lumbar myofascial syndrome.  In support of this opinion, the VA examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that cervical or lumbar myofascial syndrome could be causative to the development of bowel or bladder incontinence.  According to the examiner, these conditions were associated with cauda equina, a syndrome not supported by the April 2010 medical examination of the Veteran.  The Board finds that, together, the March 2011 addendum and September 2012 VA supplemental opinion are adequate and highly probative as they address direct causation and causation by aggravation and provide an opinion supported by a clear rationale.  See Barr, 21 Vet. App. at 312.  

As stated above, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R.            § 3.310(a).  Initially, the Board finds that service connection for loss of bodily function secondary to diabetes mellitus, the Veteran's primary contention, is not warranted.  The Board finds that the Veteran is not currently service-connected for diabetes mellitus; as such, secondary service connection may not be established as a matter of law.  See 38 C.F.R. § 3.310(a).  

The Board further finds that service connection is not warranted for loss of bodily function, as due to service-connected myofacial cervical and lumbar spine syndrome.  Although service connection for myofacial cervical and lumbar spine syndrome was granted effective December 2004, the competent and probative evidence of record does not establish a link between the Veteran's loss of bodily function and his service-connected disability.  

For example, in the March 2011 VA addendum opinion, the VA examiner found that the Veteran's spine disability did not cause the Veteran's bladder and bowel incontinence.  The September 2012 VA examiner opined that it was less likely than not that the current intermittent bowel or bladder incontinence was caused by, aggravated by, or the result of the Veteran's service connected cervical and lumbar myofascial syndrome.  The Board notes that the record does not contain competent evidence which establishes a nexus between the intermittent bowel or bladder incontinence and the Veteran's service-connected disability.  For these reasons, the Board finds that service connection for loss of bodily function, to include as due to service-connected myofacial cervical and lumbar spine syndrome is not warranted.

The Board has reviewed and considered the Veteran's contention that his bladder and bowel incontinence are related to diabetes mellitus.  The Board finds, however, that while the Veteran is competent to report symptoms as they come to him through his senses, bladder and bowel incontinence are not the type of conditions that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, 10 Vet. App at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a nexus between bladder and bowel incontinence and diabetes mellitus.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's loss of control of bodily function, to include as due to diabetes mellitus and myofacial cervical and lumbar spine syndrome and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofacial cervical and lumbar spine syndrome is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


